Case: 3:20-cv-00023-WHR-MRM Doc #: 25 Filed: 04/15/20 Page: 1 of 1 PAGEID #: 196




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

KIEL T. GREENLEE,

                               Plaintiff,             :       Case No. 3:20-cv-023


                                                              District Judge Walter H. Rice
       -    vs   -                                            Magistrate Judge Michael R. Merz

JUDGE ROBERT W. RETTICH, III, et al,

                               Defendants.            :



                                    RECOMMITTAL ORDER


       This case is before the Court on Plaintiff’s Objections (ECF No. 24) to the Magistrate

Judge’s March 23, 2020, Reports and Recommendations (ECF No. 17, 18).

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.

       14 2020.
April ____,

                                                                /s/ Walter H. Rice (tp - per Judge Rice authorization)
                                                                     ________________________
                                                                            Walter H. Rice
                                                                      United States District Judge




                                                 1
